DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
As to claim 8, “the first light-receiving element” in line 4 of the claim should be changed to “a first light-receiving element” since “a first light-receiving element” was not previously recited.  Appropriate correction is required.
As to claim 8, “the second light-receiving element” in line 7 of the claim should be changed to “a second light-receiving element” since “a second light-receiving element” was not previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2010/0134735 A1) in view of Yanagisawa et al. (JP 2000207118 A, attached English machine translation is used in this rejection).
 	As to claim 3, Nakamura et al. teaches a display system (9600 in Fig. 17A) comprising a display device (9603 in Fig. 17A) and a light- emitting apparatus (9610 in Fig. 17A),

 	wherein the display unit comprises a plurality of display elements (pixels 12 in Fig. 1) emitting visible light ([0172]: light-emitting element) and a plurality of first light-receiving elements (area sensor 11 in Fig. 1),
 	wherein the plurality of display elements are arranged in a matrix ([0053]: the plurality of pixels 12 are arranged in a matrix),
 	wherein the plurality of first light-receiving elements are arranged in a matrix ([0053]: area sensor portion 11 arranged in a matrix),
 	wherein the light-emitting apparatus comprises a first light-emitting element ([0220]: laser pointer emitting light;[0284]), 
  	wherein the first light-emitting element comprises a laser light source exhibiting visible light ([0220]: laser pointer emitting light. A presenter can directly indicate the display and a pointer can immediately follow the presenter's movement;[0284]), 
 	wherein the first light-receiving element is configured to receive the visible light emitted by the first light-emitting element ([0014-0016]: photodiode;[0220];[0284]) and convert the visible light into a first electric signal ([0014-0016]: convert light into electric signals), but does not explicitly disclose  
 a light-receiving unit, wherein the light-receiving unit comprises a second light-receiving element,
 wherein the light-emitting apparatus comprises a first input means, a second input means,  a second light-emitting element, and an oscillator device, and a light emission state is controlled in accordance with an input to the first input means, wherein the second light-emitting element comprises a light source exhibiting infrared light, wherein the oscillator device is configured to control a light emission state of the second light-emitting element in accordance with an input to the second input means, wherein the second light-receiving element is configured to receive the infrared light emitted by the second light-emitting element and convert the infrared light into a second electric signal. 

  	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. with a light-receiving unit, and the light-emitting apparatus comprises a first input means, a second input means,  a second light-emitting element, and an oscillator device as taught by Yanagisawa et al. in 
	As to claim 4, Nakamura et al. teaches a display device comprising a display unit (9603 in Fig. 17A), wherein the display unit comprises a plurality of display elements (pixels 12 in Fig. 1) emitting visible light ([0172]: light-emitting element) and a plurality of first light-receiving elements receiving visible light (area sensor 11 in Fig. 1;[0097];[0220];[0284]), wherein the plurality of display elements are arranged in a matrix ([0053]: the plurality of pixels 12 are arranged in a matrix), wherein the plurality of first light-receiving elements are arranged in a matrix([0053]: area sensor portion 11 arranged in a matrix), but does not explicitly disclose a light-receiving unit, and wherein the light-receiving unit comprises a second light-receiving element receiving infrared light.
 	However, Yanagisawa et al. discloses a light- receiving unit ([0068]: light is detected by the light receiving element 6, and the linear sensors 20X and 20Y are driven in accordance with a predetermined light emission timing of the light emitting element 41A),  and wherein the light-receiving unit comprises a second light-receiving element receiving infrared light ([0019]:infrared light;[0025];[0068]: When the light beam 45A hits the screen 10 and the light spot 5 is irradiated, a part of the diffused light is detected by the light receiving element 6, and the linear sensors 20X and 20Y are driven in accordance with a predetermined light emission timing of the light emitting element 41A).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. with a light-receiving unit comprising a second light-receiving element receiving infrared light as taught by Yanagisawa et al. in order to receive light with high sensitivity from light-emitting apparatus and improve coordinate detection.
 	As to claim 7, Nakamura et al. teaches a light-emitting apparatus comprising a first light-emitting element ([0220]: laser pointer emitting light), wherein the first light-emitting element comprises a laser light source exhibiting visible light ([0220]: laser pointer emitting light. A presenter can directly indicate 
 	However, Yanagisawa et al. teaches a first input means (43B in Fig. 5) , a second input means (43A in Fig. 5), a second light-emitting element(41A in Fig. 1), and an oscillator device (42A and 44 in Fig. 1), and a light emission state (45B in Fig. 5) is controlled in accordance with an input to the first input means (43B in Fig. 5), wherein the second light-emitting element comprises a light source exhibiting infrared light ([0019]: infrared light), and wherein the oscillator device is configured to control a light emission state of the second light-emitting element in accordance with an input to the second input means ([0032]: The light emission control unit 44 turns on / off the light emission of the light emitting element 41A according to the on / off state by the pressing operation of the switch 43A).	
	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. with first input means, second input means, second light-emitting element, oscillator device, a light emission state is controlled in accordance with an input to the first input means, the second light-emitting element comprises a light source exhibiting infrared light, and the oscillator device is configured to control a light emission state of the second light-emitting element in accordance with an input to the second input means as taught by Yanagisawa et al. in order to improve the operability of the light-emitting apparatus.
 	As to claim 8, Nakamura et al. teaches a display system (9600 in Fig. 17A) comprising:
  	the light-emitting apparatus according to claim 7 (see rejection for claim 7),

 	However, Yanagisawa et al. teaches wherein the second light-receiving element (6 in Figs. 1 and 2;[0068]) is configured to receive the infrared light emitted by the second light-emitting element and convert the infrared light into a second electric signal ([0019]: infrared light;[0025];[0068]: When the light beam 45A hits the screen 10 and the light spot 5 is irradiated, a part of the diffused light is detected by the light receiving element 6, and the linear sensors 20X and 20Y are driven in accordance with a predetermined light emission timing of the light emitting element 41A).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. such that the second light-receiving element is configured to receive the infrared light emitted by the second light-emitting element and convert the infrared light into a second electric signal as taught by Yanagisawa et al. in order to receive light with high sensitivity from light-emitting apparatus and improve coordinate detection.
 	As to claim 9,  Nakamura et al.  teaches the display device as discussed above, wherein the display device is configured to display an image ([0281]: display images) and obtain positional information on a portion irradiated with the visible light ([0220]:  coordinate information can be input by pointing the display surface by an optical pointing device. An effective presentation is possible by using an optical pointing device because a presenter can directly indicate the display and a pointer can immediately follow the presenter's movement), but does not explicitly disclose wherein the light-receiving unit is configured to receive invisible light.

 	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. with the light-receiving unit as taught by Yanagisawa et al. in order to receive light with high sensitivity from light-emitting apparatus and improve coordinate detection.
 	As to claim 10, Nakamura et al. teaches the display device as discussed above, but does not explicitly disclose wherein the display device is configured to perform processing in accordance with the positional information when the invisible light is received.
 	However, Yanagisawa et al. discloses wherein the display device is configured to perform processing in accordance with the positional information when the invisible light is received ([0019]:infrared light; [0068]: When the light beam 45A hits the screen 10 and the light spot 5 is irradiated, a part of the diffused light is detected by the light receiving element 6, and the linear sensors 20X and 20Y are driven in accordance with a predetermined light emission timing of the light emitting element 41A).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. such that the display device is configured to perform processing in accordance with the positional information when the invisible light is received as taught by Yanagisawa et al. in order to receive light with high sensitivity from light-emitting apparatus and improve coordinate detection.

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2010/0134735 A1) in view of Yanagisawa et al. (JP 2000207118 A, attached English machine translation is used in this rejection) and further in view of Smith (US 2010/0220041 A1).
 	As to claim 5, Nakamura et al. in view of Yanagisawa et al. teaches the display device according to claim 4, wherein the display element comprises a first pixel electrode (Nakamura et al., 139 in Fig. 11), a light-emitting layer (Nakamura et al., 416 in Fig. 11) , and a common electrode (Nakamura et al., 237 in Fig. 11), wherein the first light-receiving element comprises a second pixel electrode (Nakamura et al., 129 in Fig. 11), an active layer (Nakamura et al., 252C in Fig. 11), and the common electrode (Nakamura et al., 237 in Fig. 11), wherein the first pixel electrode (Nakamura et al., 139 in Fig. 11) and the second pixel electrode (Nakamura et al.,129 in Fig. 11) are provided over the same plane (Nakamura et al., Fig. 11 shows the first pixel electrode (Nakamura et al., 139 in Fig. 11) and the second pixel electrode (Nakamura et al., 129 in Fig. 11) are provided over the same plane), and wherein the common electrode (Nakamura et al., 237 in Fig. 11) comprises a portion overlapping with the first pixel electrode (Nakamura et al., 139 in Fig. 11) with the light-emitting layer (Nakamura et al., 416 in Fig. 11) therebetween, and a portion overlapping with the second pixel electrode (Nakamura et al., 129 in Fig. 11) with the active layer therebetween(Nakamura et al., 252C in Fig. 11), but does not explicitly disclose wherein the light-emitting layer and the active layer each comprise a different organic compound.
 	However, Smith teaches wherein the light-emitting layer and the active layer each comprise a different organic compound ([0003]: [0065-0067];[0078]:opto-electrically active material of the sensing diode does not absorb light emitted directly from the emissive diode but rather absorbs light of a different frequency).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Nakamura et al. in view of Yanagisawa et al. such that the light-emitting layer and the active layer each comprise a 

 	As to claim 6, Nakamura et al. in view of Yanagisawa et al. and Smith teaches the display device according to claim 5, wherein the display element and the first light-receiving element comprise a common layer (Nakamura et al., 221 in Fig. 11), wherein the common layer comprises a portion located between the first pixel electrode (Nakamura et al., 139 in Fig. 11) and the common electrode (Nakamura et al., 237 in Fig. 11), and a portion located between the second pixel electrode (Nakamura et al., 129 in Fig. 11) and the common electrode (Nakamura et al., 237 in Fig. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kamada et al. ( US 2021/0327979 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STACY KHOO/Primary Examiner, Art Unit 2624